Citation Nr: 0119678	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied an increased rating for the veteran's PTSD 
in February 1992, and the veteran appealed its decision.  

In November 2000, the RO wrote the veteran a letter 
indicating that a review of his case revealed that he had 
previously requested a personal hearing before the RO, that 
the RO had attempted on multiple occasions to reschedule the 
hearing, and that he ultimately failed to appear for the 
hearing.  He was informed that if he still desired a hearing, 
he needed to notify the RO as soon as possible, and that if 
the RO received no response within 60 days, it would assume 
he no longer desired a hearing.  He did not respond.  
Accordingly, no further action in connection with the prior 
hearing request is necessary.  

In light of the representative's June 2001 informal hearing 
presentation, the Board refers to the RO, for initial 
consideration, a claim that there was clear and unmistakable 
error in the RO 's April 1994 rating decision denying 
38 C.F.R. § 4.29 benefits.  The RO should also refer to the 
RO claims of service connection for diabetes mellitus, type 
II, and a cervical spine injury as such were also raised in 
the June 2001 informal hearing presentation.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The Court of Appeals for Veterans Claims (Court) has held 
that if one issue has a significant impact on another issue, 
then such issues are inextricably intertwined and must be 
adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board notes that the veteran's representative 
raised the issues of service connection for a psychosis and 
alcoholism in a June 2001 informal hearing presentation, 
arguing that such conditions were secondary to the veteran's 
PTSD.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  If it 
is determined that the veteran is entitled to service 
connection for a psychosis and/or alcoholism as a result of 
his PTSD, this could have an effect on how his PTSD is rated.  
As piecemeal consideration of claims is to be discouraged, 
adjudication of the veteran's claim for an increased rating 
for PTSD must be deferred until the claims of service 
connection for a psychosis and alcoholism are resolved.  In 
the mean time, the veteran should undergo a VA compensation 
examination to determine the current severity of his service-
connected PTSD.  Attempts should also be made to secure 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Additionally, it is noted that the RO denied the veteran a 
total disability rating based upon individual unemployability 
due to service-connected disability (TDIU) in November 2000 
and informed the veteran of its decision and of his appellate 
rights.  On page 7 of his representative's June 2001 informal 
hearing presentation on the matter of an increased rating for 
PTSD, disagreement with the November 2000 TDIU determination 
by the RO was expressed.  This notice of disagreement was 
received while the claims folder was at the Board for 
appellate review of the matter of entitlement to an increased 
rating for PTSD.  In Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999), the Court determined that, in a case in which 
a veteran expressed disagreement in writing with an RO 
decision and the Board notices that it has done so when the 
claims folder is before the Board, the Board is obligated to 
remand the matter to the RO and to order the RO to issue a 
Statement of the Case, rather than to refer the matter to the 
RO in the introduction, as filing of a notice of disagreement 
initiates appellate status.  On remand, appropriate action 
should be taken.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant 
medical records regarding the veteran's 
psychiatric disorder(s) that have not yet 
been associated with the claims folder 
from both VA and non-VA sources.

2.  The RO should obtain any outstanding 
records from the Social Security 
Administration (SSA) which are pertinent 
to the veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination.  The report of examination 
should contain a detailed account of all 
manifestations of PTSD found to be 
present.  The examiner must comment on 
the extent to which PTSD affects 
occupational and social functioning.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning), with an explanation of 
the numeric code assigned, is to be 
included.  The psychiatrist is also 
requested to render an opinion as to 
whether it is at least as likely as not 
that any alcoholism and/or a psychosis is 
causally related to his PTSD.  The entire 
record should be made available to the 
examiner.  All indicated testing should 
be accomplished.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the veteran's medical history.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  38 C.F.R. § 3.655.  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This serves as notification 
of the regulation.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective
action should be taken.

6.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

7.  The RO should issue a Statement of 
the Case with regard to the issue of 
entitlement to a total disability rating 
based upon individual unemployability due 
to service-connected disability.

8.  The RO should adjudicate the claims 
of service connection for a psychosis and 
alcoholism, and then readjudicate the 
claim for an increased rating for PTSD.  
The claims file must be reviewed prior to 
any adjudicatory action.  If the 
increased rating claim is denied, the 
veteran and his representative should be 
issued a SSOC and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

